


Exhibit 10.26

 

Executed

 

SECOND AMENDED AND RESTATED
COLLATERAL ASSIGNMENT OF TRADEMARKS
(SECURITY AGREEMENT)

 

THIS SECOND AMENDED AND RESTATED COLLATERAL ASSIGNMENT OF TRADEMARKS (SECURITY
AGREEMENT) (this “Agreement”), dated August 22, 2007, is made among
LERNCO, INC., a Delaware corporation (“Lernco”), and Jasmine Company, Inc., a
Massachusetts corporation (“Jasmine” and together with Lernco, each individually
a “Pledgeor” and collectively, “Pledgors”), each with offices at 450 West
33rd Street, New York, New York 10001, in favor of WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, with an office at 1133 Avenue of
the Americas, New York, New York 10036, in its capacity as agent (in such
capacity, “Pledgee”), for the Lenders and Bank Product Providers (as defined in
the Loan Agreement).

 

W I T N E S S E T H:

 

WHEREAS, Lernco has previously entered into the Amended and Restated Collateral
Assignment of Trademarks (Security Agreement), dated as of March 16, 2004 (the
“Existing Security Agreement”), in order to further evidence Lernco’s grant in
favor of Pledgee, of a security interest in the Trademarks (as defined herein)
and the goodwill and certain other assets with respect to the Trademarks, as
further set forth therein.

 

WHEREAS, Pledgee, Pledgors, Lerner New York, Inc. (“Lerner” and together with
Pledgors, collectively, “Borrowers”), Guarantors, and the Persons from time to
time party thereto as lenders (“Lenders”), have amended and restated or are
about to amend and restate the existing financing arrangements of Pledgee,
Lenders, Borrowers and Guarantors pursuant to which Lenders (or Pledgee on
behalf of Lenders) may make loans and advances and provide other financial
accommodations to Borrowers as set forth in the Second Amended and Restated Loan
and Security Agreement, dated as of the date hereof, by and among Pledgee,
Lenders, Borrowers and Guarantors (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”) and other agreements, documents and instruments referred to
therein or at any time executed and/or delivered in connection therewith or
related thereto, including, but not limited to, this Guarantee (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”).

 

WHEREAS,  Lernco owns all right, title, and interest in and to, among other
things, all the trademarks, United States trademarks and trademark
registrations, and the trademark applications and tradenames, set forth on
Exhibit A-1 hereto (the “Lernco Trademarks”) and Jasmine owns all right, title,
and interest in and to, among other things, all the trademarks, United States
trademarks and trademark registrations, and the trademark applications and
tradenames, set forth on Exhibit A-2 hereto (the “Jasmine Trademarks”, and
collectively, together with the Lernco Trademarks”, the “Trademarks”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, in furtherance of the terms of the Financing Agreements and in
consideration of Pledgee and the Lenders entering into the Loan Agreement,
Pledgors and Pledgee wish to amend and restate the Existing Security Agreement.

 

NOW THEREFORE, for valuable consideration received and to be received, and as
security for the full payment and performance of the Obligations (as defined in
the Loan Agreement) arising from the Loan Agreement, and to induce Pledgee and
the Lenders to make and continue to make loans and advances to the Borrowers
under the Loan Agreement, Pledgors and Pledgee hereby amend and restate the
Existing Security Agreement in its entirety as set forth in this Agreement and
Pledgors hereby grant to Pledgee, for itself and the ratable benefit of the
Lenders and Bank Product Providers, a security interest in:

 

(a)           the Trademarks;

 

(b)           all registrations of the Trademarks in any State of the United
States and any foreign countries and localities;

 

(c)           all tradenames, trademarks and trademark registrations hereafter
adopted or acquired and used, including, but not limited to, those which are
based upon or derived from the Trademarks or any variations thereof (the “Future
Trademarks”);

 

(d)           all extensions, renewals, and continuations of the Trademarks and
Future Trademarks and the registrations referred to in clause (b) above;

 

(e)           all rights to sue for past, present and future infringements of
the Trademarks and Future Trademarks;

 

(f)            all packaging, labeling, trade names, service marks, logos, and
trade dress including or containing the Trademarks and Future Trademarks, or a
representation thereof, or any variation thereof;

 

(g)           all licenses and other agreements under which each Pledgor is
licensor, but only to the extent that the grant of a security interest therein
would not be prohibited by or be a breach of terms thereof, and all fees, rents,
royalties, proceeds or monies thereunder, relating to the Trademarks and Future
Trademarks and the use thereof; and

 

(h)           all goodwill of each Pledgor’s business connected with, symbolized
by or in any way related to the items set forth in clauses (a) through
(g) above.

 

All of the foregoing items set forth in clauses (a) through (h) are hereinafter
referred to collectively as the “Collateral.”

 

AND Pledgors hereby covenants with Pledgee as follows:

 

1.             Pledgors’ Obligations.  Each Pledgor agrees that, notwithstanding
this Agreement, it will perform and discharge and remain liable for all its
covenants, duties, and obligations arising in connection with the Collateral and
any licenses and agreements related thereto.  Pledgee shall have no obligation
or liability in connection with the Collateral or any licenses or

 

2

--------------------------------------------------------------------------------


 

agreements relating thereto by reason of this Agreement or any payment received
by Pledgee or any Lender relating to the Collateral, nor shall Pledgee or any
Lender be required to perform any covenant, duty, or obligation of each Pledgor
arising in connection with the Collateral or any license or agreement related
thereto or to take any other action regarding the Collateral or any such
licenses or agreement.

 

2.             Representations and Warranties.  Each Pledgor represents and
warrants to Pledgee that:

 

(a)           Pledgors are the owner of the Collateral, and no adverse claims
have been made with respect to its title to or the validity of the Collateral;

 

(b)           the Trademarks are the only trademarks, trademark registrations,
trademark applications and trade names in which Pledgors have all right, title
and interest;

 

(c)           none of the Collateral is subject to any prior mortgage, pledge,
lien, security interest, lease, charge, encumbrance or license (by Pledgors as
licensor), except for Pledgee’s interests granted hereunder and under the
Existing Security Agreement; and

 

(d)           when this Agreement is filed in the United States Patent and
Trademark Office (the “Trademark Office”) and the Pledgee has taken the other
actions contemplated in this Agreement and by the Financing Agreements, if, and
to the extent that a security interest may be perfected in such Collateral under
applicable law this Agreement will create a legal and valid perfected and
continuing lien on and security interest in the Collateral in favor of Pledgee
(except for any non-U.S. Trademarks), enforceable against Pledgors and all third
parties, subject to no other prior mortgage, lien, charge, encumbrance, or
security or other interest.

 

3.             Covenants.  Each Pledgor will maintain the Collateral, defend the
Collateral against the claims of all persons, and will maintain and renew all
registrations of the Collateral; notwithstanding the foregoing, Pledgors will
not be required to maintain, renew or defend any Collateral which, in Pledgors’
reasonable judgment, no longer has any material economic value.  Pledgors will
maintain at least the same standards of quality (which Pledgee has reviewed) for
the goods and services in connection with which the Trademarks are used as
Pledgors maintained for such goods and services prior to entering into this
Agreement.  Pledgee shall have the right to enter upon Pledgors’ premises as
provided in the Financing Agreements to monitor such quality standards.  Without
limiting the generality of the foregoing, and so long as any Trademark or Future
Trademark, in Pledgors’ reasonable judgment, has material economic value,
Pledgors shall not permit the expiration, termination or abandonment of such
Trademark or Future Trademark without the prior written consent of Pledgee.  If,
before the Obligations have been satisfied in full and the Financing Agreements
have been terminated, Pledgors shall be licensed to use any new trademark, or
become entitled to the benefit of any trademark application or trademark
registration, the provisions of Section 1 hereof shall automatically apply
thereto and Pledgors shall give Pledgee prompt notice thereof in writing.

 

4.             Use Prior to Default.  Effective until Pledgee’s exercise of its
rights and remedies upon an Event of Default under and as defined in the
Financing Agreements (an “Event of

 

3

--------------------------------------------------------------------------------


 

Default”), Pledgors shall be entitled to use the Collateral in the ordinary
course of its business, subject to the terms and covenants of the Financing
Agreements and this Agreement.

 

5.             Remedies Upon Default.  Whenever any Event of Default shall occur
and be continuing, Pledgee shall have all the rights and remedies granted to it
in such event by the Financing Agreements, which rights and remedies are
specifically incorporated herein by reference and made a part hereof, and any
and all rights and remedies of law available to Pledgee.  Pledgee in such event
may collect directly any payments due to Pledgors in respect of the Collateral
and may sell, license, lease, assign, or otherwise dispose of the Collateral in
the manner set forth in the Financing Agreements.  Each Pledgor agrees that, in
the event of any disposition of the Collateral upon and during the continuance
of any such Event of Default, it will duly execute, acknowledge, and deliver all
documents necessary or advisable to record title to the Collateral in any
transferee or transferees thereof, including, without limitation, valid,
recordable assignments of the Trademarks or Future Trademarks.  In the event
Pledgors fail or refuse to execute and deliver such documents, each Pledgor
hereby irrevocably appoints Pledgee as its attorney-in-fact, with power of
substitution, to execute, deliver, and record any such documents on each
Pledgor’s behalf as provided in the Financing Agreements.  Notwithstanding any
provision hereof to the contrary, during the continuance of an Event of Default,
Pledgors may sell any merchandise or services bearing the Trademarks and Future
Trademarks in the ordinary course of its business and in a manner consistent
with its past practices, until it receives written notice from Pledgee to the
contrary.  The preceding sentence shall not limit any right or remedy granted to
Pledgee with respect to each Pledgor’s inventory under the Financing Agreements
or any other agreement now or hereinafter in effect.

 

6.             Cumulative Remedies.  The rights and remedies provided herein are
cumulative and not exclusive of any other rights or remedies provided by law. 
The rights and remedies provided herein are intended to be in addition to and
not in substitution of the rights and remedies provided by the Financing
Agreements or any other agreement or instrument delivered in connection
therewith.

 

7.             Amendments and Waivers.  This Agreement may not be modified,
supplemented, or amended, or any of its provisions waived except in a writing
signed by Pledgors and Pledgee.  Pledgors hereby authorize Pledgee to modify
this Agreement by amending Exhibit A hereto to include any Future Trademarks.

 

8.             Waiver of Rights.  No course of dealing between the parties to
this Agreement or any failure or delay on the part of any such party in
exercising any rights or remedies hereunder shall operate as a waiver of any
rights and remedies of such party or any other party, and no single or partial
exercise of any rights or remedies by one party hereunder shall operate as a
waiver or preclude the exercise of any other rights and remedies of such party
or any other party.  No waiver by Pledgee of any breach or default by Pledgors
shall be deemed a waiver of any other previous breach or default or of any
breach or default occurring thereafter.

 

9.             Assignment.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors and assigns of the
parties hereto; provided, however, that no interest herein or in or to the
Collateral may be assigned by Pledgors without the prior written

 

4

--------------------------------------------------------------------------------


 

consent of Pledgee; and, provided further, that Pledgee may assign the rights
and benefits hereof to any party acquiring any interest in the Obligations or
any part thereof.

 

10.           Future Acts.  Until the Obligations shall have been paid in full,
Pledgors shall have the duty to make applications on material unregistered, but
registrable as trademarks, Collateral owned by each Pledgor in any location
where each Pledgor does business, to prosecute such applications diligently, and
to preserve and maintain all rights in the material Trademarks and the other
material Collateral, except to the extent Pledgors reasonably determine that
such Trademarks do not have any material economic value.  Any expenses incurred
in connection with such applications and other actions shall be borne by
Pledgors.  Pledgors shall not abandon any right to file a trademark application
or registration for any trademark, or abandon any such pending trademark
application or registration, without the consent of Pledgee, except to the
extent that Pledgors reasonably determines that the trademark covered by such
application or registration has no material economic value.

 

11.           Enforcement.  Upon Pledgors’ failure to do so after Pledgee’s
demand, or upon the occurrence and during the continuance of an Event of
Default, Pledgee shall have the right but shall in no way be obligated to bring
suit in its own name to enforce the Trademarks and Future Trademarks and any
license thereunder, having material economic value to the Pledgee, in which
event Pledgors shall at the request of Pledgee do any and all lawful acts and
execute any and all proper documents required by Pledgee in aid of such
enforcement and Pledgors shall promptly, upon demand, reimburse and indemnify
Pledgee or its agents for all costs and expenses incurred by Pledgee in the
exercise of its rights under this Section 11.

 

12.           Release.  At such time as Pledgors shall completely satisfy all of
the non-contingent Obligations, and the Financing Agreements have been
terminated, other than upon enforcement of Pledgee’s remedies under the
Financing Agreements after an Event of Default, Pledgee will, at Pledgors’ sole
cost and expense, execute and deliver to each Pledgor a release or other
instrument as may be necessary or proper to release each Pledgor’s lien in the
Collateral, subject to any dispositions thereof which may have been made by
Pledgee pursuant hereto and as may be necessary to record such release with the
U.S. Patents and Trademarks Office, or equivalent authority.

 

13.           Severability.  If any clause or provision of this Agreement shall
be held invalid or unenforceable, in whole or in part, in any jurisdiction, such
invalidity or unenforceability shall attach only to such clause or provision, or
part thereof, in such jurisdiction, and shall not in any manner affect such or
any other clause or provision in any other jurisdiction.

 

14.           Notices.  All notices, requests and demands to or upon Pledgors or
Pledgee under this Agreement shall be given in the manner prescribed by the
Financing Agreements.

 

15.           Governing Law.  This Agreement shall be governed by and construed,
applied, and enforced in accordance with the federal laws of the United States
of America applicable to trademarks and the laws of the State of New York,
except that no doctrine of choice of law shall be used to apply the laws of any
other State or jurisdiction.  The parties agree that all actions or proceedings
arising in connection with this Agreement shall be tried and litigated only in
the state and federal courts located in the State of New York, New York County,
or in the United

 

5

--------------------------------------------------------------------------------


 

States District Court for the Southern District of New York, whichever Pledgee
may elect (except that Pledgee shall have the right to bring any action or
proceeding against any Pledgor or its property in the courts of any other
jurisdiction which Pledgee deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce its rights against any Pledgor or its
property).  PLEDGORS AND PLEDGEE EACH WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND ANY RIGHT EITHER MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS, LACK OF PERSONAL JURISDICTION, OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.

 

16.           Counterparts, etc.  This Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Agreement by telefacsimile shall have the same force and
effect as the delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
shall also deliver an original executed counterpart, but the failure to do so
shall not affect the validity, enforceability or binding effect of this
Agreement.

 

17.           Supplement.  This Agreement is a supplement to, and is hereby
incorporated into, the Financing Agreements and made a part thereof.

 

18.           Interpretation.  To the extent that any covenants set forth in
Section 3 hereto, or representations or warranties set forth in Section 2 hereto
are in direct conflict with the terms of any covenants, representations or
warranties contained in the Financing Agreements, the terms of this Agreement
shall control.  To the extent any other provisions of this Agreement are in
direct conflict with the terms of any other provisions of the Financing
Agreements, the terms of the Financing Agreements shall control.

 

19.           Acknowledgment and Restatement.

 

(a)           Each Pledgor hereby acknowledges, confirms and agrees that each
Pledgor is indebted to Pledgee and Lenders in respect of any obligations,
liabilities or indebtedness for loans, advances and letter of credit
accommodations to Pledgee under the Existing Loan Agreement, the Existing 
Security Agreement or the other Existing  Financing Agreements, together with
all interest accrued and accruing thereon, and all fees, costs, expenses and
other charges relating thereto, all of which are unconditionally owing by each
Pledgor to Pledgee without offset, defense, or counterclaim of any kind, nature
or description whatsoever. Each Pledgor hereby ratifies, assents, adopts and
agrees to pay all of the Obligations arising before, on or after the date
hereof.

 

(b)           Each Pledgor hereby acknowledges, confirms and agrees that Pledgee
has and shall continue to have, for itself and the benefit of Lenders, valid,
enforceable and perfected first priority security interests in and liens upon
all of the Collateral heretofore granted to Pledgee pursuant to the Existing 
Security Agreement to secure all of the Obligations subject only to liens
permitted under the Loan Agreement and the other Financing Agreements.

 

6

--------------------------------------------------------------------------------


 

(c)           Each Pledgor hereby acknowledges, confirms and agrees that:
(i) the Existing  Security Agreement has been duly executed and delivered by
Pledgors and is in full force and effect as of the date hereof; (ii) the
agreements and obligations of Pledgors contained in the Existing  Security
Agreement constitute legal, valid and binding obligations of Pledgors
enforceable against it in accordance with the terms thereof, and Pledgors have
no valid defense, offset or counterclaim to the enforcement of such obligations;
and (iii) Pledgee and Lenders are entitled to all of the rights, remedies and
benefits provided for in the Existing  Security Agreement.

 

(d)           Except as otherwise stated in Section 19(b) hereof and in this
Section 19(d), as of the date hereof, the terms, conditions, agreements,
covenants, representations and warranties set forth in the Existing  Security
Agreement are hereby amended and restated in their entirety, and as so amended
and restated, are replaced and superseded by the terms, conditions agreements,
covenants, representations and warranties set forth in this Agreement, except
that nothing herein shall impair or adversely affect the continuation of the
liability of Pledgors for the obligations or the security interests and liens
heretofore granted, pledged or assigned to Pledgee for itself and the benefit of
Lenders.  The amendment and restatement contained herein shall not, in any
manner, be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the indebtedness and other
obligations and liabilities of Pledgors evidenced by or arising under the
Existing  Security Agreement and any of the other Existing  Financing Agreements
to which Pledgors are a party, and the liens and security interests securing
such indebtedness and other obligations and liabilities shall not in any manner
be impaired, limited, terminated, waived or released.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.

 

 

 

PLEDGORS

 

 

 

 

 

 

 

LERNCO, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Ronald W. Ristau

 

Name:

Ronald W. Ristau

 

Title:

President

 

 

 

 

 

 

 

 

 

 

JASMINE COMPANY, INC.,

 

a Massachusetts corporation

 

 

 

 

 

 

 

By:

/s/ Ronald W. Ristau

 

Name:

Ronald W. Ristau

 

Title:

President

 

 

 

 

 

 

 

 

 

 

PLEDGEE

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as
Agent

 

 

 

 

By:

/s/ Laurence Forte

 

Name:

Laurence Forte

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------

 

 

 

Trademarks

 

Country:

 

Andorra

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

6006

 

LERNER NEW YORK

 

3, 14, 18, 25, 35, 39

 

Lernco, Inc.

 

7,236

 

7/4/1997

 

6,876

 

7/4/1997

 

 

 

No

8292

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

14,355

 

3/24/2000

 

14,355

 

4/6/2000

 

 

 

No

 

Country:

 

Argentina

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4321

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

1,923,128

 

6/6/1994

 

1,683,033

 

8/25/1998

 

 

 

No

4322

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

1,923,129

 

6/6/1994

 

1,683,036

 

8/25/1998

 

 

 

No

7968

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2,275,343

 

3/21/2000

 

1,884,659

 

9/11/2002

 

 

 

No

7967

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2,275,342

 

3/21/2000

 

1,841,389

 

8/24/2001

 

 

 

No

7966

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2,275,341

 

3/21/2000

 

 

 

 

 

 

 

No

 

Country:

 

Aruba

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4637

 

LERNER NEW YORK

 

25,42

 

Lernco, Inc.

 

94,062,322

 

6/23/1994

 

16,816

 

7/11/1994

 

 

 

No

7948

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

IM-2000/0316.18

 

3/16/2000

 

20,455

 

4/11/2000

 

 

 

No

 

Country:

 

Australia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2295

 

LERNER

 

25

 

Lernco, Inc.

 

443,663

 

4/11/1986

 

B443,663

 

7/4/1990

 

 

 

No

2296

 

LERNER

 

42

 

Lernco, Inc.

 

443,665

 

4/11/1986

 

B443,665

 

7/4/1990

 

 

 

No

14783

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7931

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

826,6727

 

3/7/2000

 

A826,672

 

4/5/2001

 

 

 

No

 

Country:

 

Austria

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4444

 

LERNER NEW YORK

 

25, 39, 42

 

Lernco, Inc.

 

AM 3638/94

 

7/21/1994

 

155,919

 

12/22/1994

 

 

 

No

14784

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8288

 

NY & CO AND DESIGN

 

3, 25, 39, 42

 

Lernco, Inc.

 

AM 1734/2000

 

3/13/2000

 

189,173

 

6/15/2000

 

 

 

No

 

1

--------------------------------------------------------------------------------

 

Country

 

Bahamas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

5036

 

LERNER

 

38

 

Lernco, Inc.

 

16,594

 

7/15/1994

 

16,594

 

12/7/1995

 

 

 

No

4549

 

LERNER NEW YORK

 

38

 

Lernco, Inc.

 

16,594

 

7/15/1994

 

16,594

 

12/7/1995

 

 

 

No

8616

 

NY & CO AND DESIGN

 

39

 

Lernco, Inc.

 

22,701

 

5/11/2000

 

22,701

 

2/4/2003

 

 

 

No

8617

 

NY & CO AND DESIGN

 

38

 

Lernco, Inc.

 

22,702

 

5/11/2000

 

22,702

 

2/17/2003

 

 

 

No

8618

 

NY & CO AND DESIGN

 

48

 

Lernco, Inc.

 

22,703

 

 

 

 

 

 

 

 

 

No

 

Country

 

Bahrain

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8370

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

1112/2000

 

5/15/2000

 

27,598

 

4/7/2003

 

 

 

No

8371

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

1110/2000

 

5/15/2000

 

SM3627

 

11/19/2001

 

 

 

No

8328

 

NY & CO. AND RECTANGULAR DESIGN

 

25

 

Lernco, Inc.

 

1111/2000

 

5/15/2000

 

27,599

 

4/7/2003

 

 

 

No

 

Country

 

Bangladesh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3985

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

40,456

 

4/27/1994

 

40,456

 

9/23/2003

 

 

 

No

8121

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

64,231

 

4/2/2000

 

 

 

 

 

 

 

No

8122

 

NY & CO AND DESIGN

 

16

 

Lernco, Inc.

 

64,232

 

4/2/2000

 

 

 

 

 

 

 

No

8123

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

64,227

 

4/2/2000

 

 

 

 

 

 

 

No

 

Country

 

Barbados

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8435

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

 

 

3/24/2000

 

81/15098

 

11/27/2000

 

 

 

No

8436

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

 

 

3/24/2000

 

81/15099

 

11/27/2000

 

 

 

No

8437

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

 

 

3/24/2000

 

81/15100

 

11/27/2000

 

 

 

No

 

Country

 

Benelux

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2301

 

LERNER

 

40, 41, 42

 

Lernco, Inc.

 

 

 

1/7/1987

 

424,555

 

1/7/1987

 

 

 

No

2300

 

LERNER

 

25

 

Lernco, Inc.

 

684,304

 

6/3/1986

 

418,590

 

6/3/1986

 

 

 

No

14785

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8103

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

961,522

 

4/4/2000

 

682,310

 

8/1/2001

 

 

 

No

 

Country:

 

Bermuda

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7943

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

31,617

 

3/23/2000

 

31,617

 

1/30/2002

 

 

 

No

7945

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

31,619

 

3/23/2000

 

31,619

 

1/30/2002

 

 

 

No

7944

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

31,618

 

3/23/2000

 

31,618

 

1/30/2002

 

 

 

No

 

2

--------------------------------------------------------------------------------

 

 

Country

 

Bolivia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2297

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

4/9/1986

 

A-51,353

 

6/23/1987

 

 

 

No

2298

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

4/9/1986

 

A-51,354

 

6/23/1987

 

 

 

No

8396

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

 

 

4/18/2000

 

83,886-C

 

3/27/2001

 

 

 

No

8394

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

 

 

4/18/2000

 

83,896-C

 

3/27/2001

 

 

 

No

8395

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

 

 

4/18/2000

 

83,887-C

 

3/27/2001

 

 

 

No

 

Country:

 

Brazil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

5585

 

LERNER

 

25.10

 

Lernco, Inc.

 

812,694,376

 

7/10/1986

 

812,694,376

 

2/25/1997

 

 

 

No

5327

 

LERNER

 

25.10

 

Lernco, Inc.

 

819,174,602

 

4/15/1996

 

819,174,602

 

10/6/1998

 

 

 

No

2299

 

LERNER

 

42

 

Lernco, Inc.

 

812,694,384

 

7/10/1986

 

812,694,384

 

10/30/1990

 

 

 

No

7857

 

NY&CO

 

35

 

Lernco, Inc.

 

822,421,763

 

1/28/2000

 

822,421,763

 

12/6/2005

 

 

 

No

7856

 

NY&CO

 

25

 

Lernco, Inc.

 

822,421,755

 

1/28/2000

 

 

 

 

 

 

 

No

7855

 

NY&CO

 

3

 

Lernco, Inc.

 

822,421,747

 

1/28/2000

 

 

 

 

 

 

 

No

 

Country

 

Bulgaria

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4038

 

LERNER NEW YORK

 

3, 14, 18, 25

 

Lernco, Inc.

 

26,937

 

4/13/1994

 

26,627

 

8/24/1995

 

 

 

No

4060

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

26,938

 

4/13/1994

 

4,341

 

8/24/1995

 

 

 

No

14786

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8085

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

49,225

 

3/14/2000

 

40,296

 

7/25/2001

 

 

 

No

 

Country

 

Cambodia (Kampuchea)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12131

 

LERNER

 

3

 

Lernco, Inc.

 

19932/04

 

1/13/2004

 

19380/04

 

3/2/2004

 

 

 

No

12132

 

LERNER

 

25

 

Lernco, Inc.

 

19933/04

 

1/13/2004

 

19381/04

 

3/2/2004

 

 

 

No

12133

 

LERNER

 

35

 

Lernco, Inc.

 

19934/04

 

1/13/2004

 

19382/04

 

3/2/2004

 

 

 

No

12135

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

19938/04

 

1/19/2004

 

20237/04

 

9/9/2004

 

 

 

No

12136

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

19939/04

 

1/19/2004

 

20238/04

 

9/9/2004

 

 

 

No

12137

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

19940/04

 

1/19/2004

 

20239/04

 

9/9/2004

 

 

 

No

 

Country:

 

Canada

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2302

 

LERNER

 

25

 

Lernco, Inc.

 

423,797

 

4/21/1978

 

262,235

 

9/4/1981

 

 

 

No

2303

 

LERNER

 

42

 

Lernco, Inc.

 

423,798

 

4/21/1978

 

262,236

 

9/4/1981

 

 

 

No

12334

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

1,217,425

 

5/19/2004

 

 

 

 

 

 

 

No

7908

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

1,050,520

 

3/13/2000

 

 

 

 

 

 

 

No

 

3

--------------------------------------------------------------------------------

 

 

Country:

 

Chile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

1362

 

LERNER

 

42

 

Lernco, Inc.

 

347,474

 

6/19/1986

 

778,705

 

10/7/1996

 

 

 

No

2305

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

6/19/1986

 

777,132

 

10/7/1996

 

 

 

No

2306

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

1/7/1987

 

487,211

 

4/9/1987

 

 

 

No

8548

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

488,773

 

6/2/2000

 

 

 

 

 

 

 

No

8547

 

NY & CO AND DESIGN

 

3,25

 

Lernco, Inc.

 

489,690

 

6/9/2000

 

673,571

 

9/16/2003

 

 

 

No

8549

 

NY & CO AND DESIGN

 

3,25

 

Lernco, Inc.

 

488,772

 

6/2/2000

 

670,610

 

8/8/2003

 

 

 

No

 

Country:

 

China (People’s Republic of)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2307

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

10/7/1986

 

288,874

 

5/30/1987

 

 

 

No

3673

 

LERNER

 

42

 

Lernco, Inc.

 

93/068,880

 

8/14/1993

 

776,376

 

1/21/1995

 

 

 

No

14787

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8094

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2000047617

 

4/13/2000

 

1,595,953

 

6/28/2001

 

 

 

No

8096

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000047615

 

4/13/2000

 

1,596,375

 

7/7/2001

 

 

 

No

8095

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000047616

 

4/13/2000

 

1,589,200

 

6/21/2001

 

 

 

No

 

Country:

 

Colombia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2308

 

LERNER

 

25

 

Lernco, Inc.

 

255,743

 

4/29/1986

 

127,086

 

12/14/1989

 

 

 

No

4365

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

024,439

 

6/7/1994

 

173,073

 

1/25/1995

 

 

 

No

8132

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

26583

 

4/11/2000

 

233,703

 

3/29/2001

 

 

 

No

8072

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

26,584

 

4/11/2000

 

233,704

 

3/29/2001

 

 

 

No

8100

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

26582

 

4/11/2000

 

233,702

 

3/29/2001

 

 

 

No

 

Country:

 

Costa Rica

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

692

 

LERNER

 

25

 

Lernco, Inc.

 

89,911

 

8/22/1994

 

90,099

 

2/6/1995

 

 

 

No

681

 

LERNER NEW YORK AND DESIGN

 

42

 

Lernco, Inc.

 

89,970

 

8/22/1994

 

90,104

 

2/6/1995

 

 

 

No

13458

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2002-346

 

1/17/2002

 

 

 

 

 

 

 

No

 

Country:

 

Czech Republic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4695

 

LERNER NEW YORK

 

25,39

 

Lernco, Inc.

 

94/91009

 

7/1/1994

 

192,038

 

7/24/1996

 

 

 

No

14788

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8254

 

NY & CO AND DESIGN

 

3, 25, 39

 

Lernco, Inc.

 

153,799

 

3/31/2000

 

234,336

 

6/25/2001

 

 

 

No

 

4

--------------------------------------------------------------------------------

 

 

Country:

 

Denmark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2310

 

LERNER

 

42

 

Lernco, Inc.

 

2709-1986

 

4/24/1986

 

1685-1988

 

4/25/1988

 

 

 

No

2311

 

LERNER

 

25

 

Lernco, Inc.

 

2887-1987

 

5/6/1987

 

2052-1989

 

5/5/1989

 

 

 

No

14789

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25,26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7982

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

VA2000 01315

 

3/23/2000

 

VR2000 02381

 

5/31/2000

 

 

 

No

 

Country:

 

Dominican Republic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4598

 

LERNER NEW YORK

 

44

 

Lernco, Inc.

 

26,326

 

7/7/1994

 

74,353

 

10/15/1994

 

 

 

No

14883

 

NEW YORK & COMPANY

 

3, 14, 18, 25, 35

 

Lernco, Inc.

 

2007-22845

 

4/9/2007

 

 

 

 

 

 

 

No

8130

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

19,085

 

4/12/2000

 

114,278

 

8/15/2000

 

 

 

No

8131

 

NY & CO AND DESIGN

 

16

 

Lernco, Inc.

 

19,086

 

4/12/2000

 

114,334

 

8/30/2000

 

 

 

No

8129

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

19,087

 

4/12/2000

 

114,250

 

8/15/2000

 

 

 

No

 

Country:

 

Ecuador

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4413

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

48,349

 

6/17/1994

 

705-IEPI

 

11/16/1995

 

 

 

No

4412

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

48,351

 

6/17/1994

 

699-EPI

 

11/10/1995

 

 

 

No

8273

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

103,585

 

4/28/2000

 

5481-00

 

8/28/2000

 

 

 

No

8275

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

103,584

 

4/28/2000

 

1703-00

 

8/10/2000

 

 

 

No

8274

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

103,586

 

4/28/2000

 

5482-00

 

8/28/2000

 

 

 

No

 

Country:

 

Egypt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4533

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

91,363

 

6/23/1994

 

91,363

 

2/27/2000

 

 

 

No

10253

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

144,516

 

8/13/2001

 

144,516

 

10/10/2006

 

 

 

No

14926

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

203,434

 

7/1/2007

 

 

 

 

 

 

 

No

14819

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

195,562

 

1/10/2007

 

 

 

 

 

 

 

No

14818

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

195,561

 

1/10/2007

 

 

 

 

 

 

 

No

14925

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

203,433

 

7/1/2007

 

 

 

 

 

 

 

No

8445

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

132,741

 

5/10/2000

 

 

 

 

 

 

 

No

8446

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

132,739

 

5/10/2000

 

132,739

 

1/15/2005

 

 

 

No

8447

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

132,740

 

5/10/2000

 

132,740

 

12/12/2004

 

 

 

No

 

5

--------------------------------------------------------------------------------

 

 

Country:

 

EI Salvador

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4131

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

1567/94

 

5/2/1994

 

237 Book 104 P 475-6

 

5/25/2000

 

 

 

No

4130

 

LERNER NEW YORK

 

18

 

Lernco, Inc.

 

1568/94

 

5/2/1994

 

3 Book 49 Pages

 

2/17/1997

 

 

 

No

4132

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

1564/94

 

5/2/1994

 

105 Book 104 P211-212

 

5/16/2000

 

 

 

No

4129

 

LERNER NEW YORK

 

14

 

Lernco, Inc.

 

1566/94

 

5/2/1994

 

69 Book 107 P139-40

 

6/23/2000

 

 

 

No

4128

 

LERNER NEW YORK

 

3

 

Lernco, Inc.

 

19887/2001

 

5/2/1994

 

79 Book 170 P1 59-160

 

3/21/2003

 

 

 

No

8114

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2306/2000

 

3/28/2000

 

109 Book 187 P223-4

 

10/13/2004

 

 

 

No

8118

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2305/2000

 

3/28/2000

 

 

 

 

 

 

 

No

8119

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2304/2000

 

3/28/2000

 

108 Book 187 P221-2

 

10/13/2004

 

 

 

No

8120

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

2303/2000

 

3/28/2000

 

 

 

 

 

 

 

No

 

Country:

 

European Union

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7174

 

LERNER NEW YORK

 

3, 25, 42

 

Lernco, Inc.

 

325,431

 

8/13/1996

 

325,431

 

12/4/1998

 

 

 

No

14790

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

Country:

 

Finland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4451

 

LERNER NEW YORK

 

25, 35, 42

 

Lernco, Inc.

 

3154/94

 

6/21/1994

 

140,801

 

11/20/1995

 

 

 

No

14791

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7932

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

T200000859

 

3/14/2000

 

219,910

 

12/29/2000

 

 

 

No

 

Country:

 

France

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2313

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

5/22/1986

 

1,355,689

 

5/22/1986

 

 

 

No

2314

 

LERNER

 

35

 

Lernco, Inc.

 

 

 

7/21/1986

 

1,386,464

 

7/21/1986

 

 

 

No

14792

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8148

 

NY & CO AND DESIGN

 

3, 16, 25

 

Lernco, Inc.

 

00 3015839

 

3/21/2000

 

00 3015839

 

3/21/2000

 

 

 

No

 

6

--------------------------------------------------------------------------------

 

 

 

Country:

 

Gaza District

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7161

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

4,904

 

7/24/1997

 

4,904

 

6/3/1998

 

 

 

No

7160

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

4,903

 

7/24/1997

 

4,903

 

6/3/1998

 

 

 

No

8078

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

6,992

 

3/30/2000

 

6,992

 

8/4/2001

 

 

 

No

8079

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

6,993

 

3/30/2000

 

6,993

 

8/4/2001

 

 

 

No

8077

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

6,991

 

3/30/2000

 

6,991

 

8/4/2001

 

 

 

No

 

Country:

 

Germany

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2309

 

LERNER

 

25

 

Lernco, Inc.

 

L 29287/25 Wz

 

7/28/1986

 

1,103,100

 

4/3/1987

 

 

 

No

5244

 

LERNER NEW YORK

 

35,42

 

Lernco, Inc.

 

395 46 914.7

 

11/17/1995

 

395 46 914

 

7/3/1996

 

 

 

No

14793

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926, 844

 

7/19/2007

 

 

 

No

8141

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

300 19077.8/03

 

3/13/2000

 

300 19 077

 

10/16/2000

 

 

 

No

 

Country:

 

Greece

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2315

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

7/2/1986

 

83,091

 

4/18/1989

 

 

 

No

14794

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

Country:

 

Guatemala

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

11043

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

 

 

115,671

 

2/21/2002

 

 

 

No

3907

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

 

 

4/21/1994

 

 

 

 

 

 

 

No

3908

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

 

 

4/21/1994

 

78,737

 

4/30/1996

 

 

 

No

14854

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

2245-07

 

3/15/2007

 

 

 

 

 

 

 

No

14855

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

2244-07

 

3/15/2007

 

 

 

 

 

 

 

No

9437

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

 

 

 

 

108,906

 

1/22/2001

 

 

 

No

9438

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

 

 

 

 

108,908

 

1/22/2001

 

 

 

No

9436

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

 

 

 

 

108,877

 

1/19/2001

 

 

 

No

 

Country:

 

Haiti

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4401

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

 

 

6/17/1994

 

178/105

 

10/15/1996

 

 

 

No

4402

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

 

 

6/17/1994

 

179/105

 

10/29/1996

 

 

 

No

8431

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

316-V

 

3/24/2000

 

121/127

 

1/30/2001

 

 

 

No

8433

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

315-V

 

3/24/2000

 

120/127

 

1/30/2001

 

 

 

No

8432

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

322-V

 

3/24/2000

 

119/127

 

1/30/2001

 

 

 

No

 

7

--------------------------------------------------------------------------------

 

 

Country:

 

Honduras

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3949

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

2771/94

 

4/13/1994

 

1,935

 

1/12/1995

 

 

 

No

3948

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

2770/94

 

4/13/1994

 

61,511

 

5/12/1995

 

 

 

No

8126

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

5726/2000

 

4/10/2000

 

80,240

 

12/27/2000

 

 

 

No

8127

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

5725/2000

 

4/10/2000

 

80,064

 

12/13/2000

 

 

 

No

8128

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

5724/2000

 

4/10/2000

 

7,341

 

12/27/2000

 

 

 

No

 

Country:

 

Hong Kong

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3623

 

LEARNER

 

25

 

Lernco, Inc.

 

 

 

9/30/1987

 

B781 of 1989

 

3/17/1989

 

 

 

No

966

 

LEARNER

 

42

 

Lernco, Inc.

 

12445/1995

 

10/4/1995

 

B10848/1997

 

11/5/1997

 

 

 

No

14820

 

NEW YORK & COMPANY

 

3, 14, 18, 25, 35

 

Lernco, Inc.

 

300790885

 

1/4/2007

 

 

 

 

 

 

 

No

7979

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

5222/2000

 

4/4/2003

 

300126116AA

 

12/29/2003

 

 

 

No

 

Country:

 

Hungary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2316

 

LERNER

 

25,42

 

Lernco, Inc.

 

 

 

5/26/1986

 

126,001

 

2/6/1987

 

 

 

No

14795

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8107

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

M0001545

 

3/17/2000

 

172,142

 

9/23/2002

 

 

 

No

 

Country:

 

India

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3903

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

625,620

 

4/19/1994

 

625,620

 

7/15/2003

 

 

 

No

11759

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

1,236,592

 

9/15/2003

 

1,236,592

 

12/26/2005

 

 

 

No

14822

 

NEW YORK & COMPANY

 

3, 14, 18, 25, 35

 

Lernco, Inc.

 

1,523,588

 

1/15/2007

 

 

 

 

 

 

 

No

13482

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

1,250,055

 

11/17/2003

 

1,250,055

 

12/29/2005

 

 

 

No

8498

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

912,079

 

3/24/2000

 

 

 

 

 

 

 

No

8499

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

912,077

 

3/24/2000

 

912,077

 

10/21/2005

 

 

 

No

8500

 

NY & CO AND DESIGN

 

16

 

Lernco, Inc.

 

912,078

 

3/24/2000

 

912,078

 

2/2/2006

 

 

 

No

 

8

--------------------------------------------------------------------------------

 

 

Country:

 

Indonesia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7599

 

LERNER

 

25

 

Lernco, Inc.

 

D96-9111

 

5/7/1996

 

380,327

 

8/15/1997

 

 

 

No

12186

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

J00-2004-05091-05134

 

3/1/2004

 

IDM000050333

 

9/14/2005

 

 

 

No

14861

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

J00-2007-001249

 

1/15/2007

 

 

 

 

 

 

 

No

14862

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

D00-2007-001248

 

1/15/2007

 

 

 

 

 

 

 

No

8147

 

NY & CO and Design

 

35

 

Lernco, Inc.

 

J00-5127

 

5/29/2000

 

477,684

 

5/25/2001

 

 

 

No

8125

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

D00-5126

 

5/29/2000

 

477,683

 

5/25/2001

 

 

 

No

8113

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

D00-5125

 

5/29/2000

 

481,085

 

6/21/2001

 

 

 

No

 

Country:

 

Ireland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4456

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

94/3591

 

6/14/1994

 

161,697

 

11/23/1995

 

 

 

No

7346

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

95/3611

 

7/1/1996

 

205,951

 

7/7/1999

 

 

 

No

7348

 

LERNER NEW YORK

 

16, 41

 

Lernco, Inc.

 

98/3073

 

7/28/1998

 

210,091

 

4/27/2000

 

 

 

No

14796

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7952

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

2000/00926

 

3/20/2000

 

222,496

 

9/11/2002

 

 

 

No

 

Country:

 

Israel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3918

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

92,118

 

4/12/1994

 

92,118

 

5/1/1996

 

 

 

No

3919

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

92,119

 

4/12/1994

 

92,119

 

5/1/1996

 

 

 

No

8222

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

136,076

 

3/21/2000

 

136,076

 

9/5/2001

 

 

 

No

8221

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

136,075

 

3/21/2000

 

136,075

 

9/5/2001

 

 

 

No

8223

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

136,077

 

3/21/2000

 

136,077

 

9/5/2001

 

 

 

No

 

Country:

 

Italy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2318

 

LERNER

 

25, 42

 

Lernco, Inc.

 

 

 

7/4/1986

 

762,332

 

3/18/1987

 

 

 

No

14797

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7974

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

MI2000C003247

 

3/21/2000

 

 

 

 

 

 

 

No

 

Country:

 

Jamaica

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg.Dt

 

Allow. Dt

 

ITU

10497

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

41,390

 

10/12/2001

 

41,390

 

5/16/2003

 

 

 

No

8143

 

NY & CO and Design

 

16

 

Lernco, Inc.

 

16/3001

 

3/16/2000

 

38,708

 

5/15/2002

 

 

 

No

8144

 

NY & CO and Design

 

25

 

Lernco, Inc.

 

25/2269

 

3/16/2000

 

38,769

 

6/11/2002

 

 

 

No

8142

 

NY & CO and Design

 

3

 

Lernco, Inc.

 

3/4078

 

3/16/2000

 

38,732

 

5/14/2002

 

 

 

No

 

9

--------------------------------------------------------------------------------

 

 

 

Country:

 

Japan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2319

 

LERNER

 

17

 

Lernco, Inc.

 

 

 

5/15/1986

 

2,114,688

 

2/21/1989

 

 

 

No

1216

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

73507/94

 

7/20/1994

 

3,357,873

 

11/7/1997

 

 

 

No

4484

 

LERNER NEW YORK

 

39

 

Lernco, Inc.

 

73508/94

 

7/20/1994

 

3,352,532

 

10/17/1997

 

 

 

No

14798

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7986

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2000-038466

 

3/22/2000

 

4,477,894

 

5/25/2001

 

 

 

No

7987

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000-038465

 

3/22/2000

 

4,446,389

 

1/19/2001

 

 

 

No

 

Country:

 

Jordan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4518

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

35,872

 

8/15/1994

 

35,872

 

6/29/1995

 

 

 

No

8434

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

61,905

 

5/11/2000

 

61,905

 

10/27/2002

 

 

 

No

14945

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

 

 

7/19/2007

 

 

 

 

 

 

 

No

14942

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

 

 

7/19/2007

 

 

 

 

 

 

 

No

14943

 

NEW YORK & COMPANY

 

42

 

Lernco, Inc.

 

 

 

7/19/2007

 

 

 

 

 

 

 

No

14944

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

 

 

7/19/2007

 

 

 

 

 

 

 

No

8488

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

61,448

 

5/11/2000

 

61,448

 

9/15/2002

 

 

 

No

8489

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

57,894

 

5/11/2000

 

57,894

 

12/10/2001

 

 

 

No

8490

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

57,893

 

5/11/2000

 

57,893

 

12/10/2001

 

 

 

No

 

Country:

 

Kenya

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14799

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

Country:

 

Kuwait

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4656

 

LERNER

 

25

 

Lernco, Inc.

 

29,447

 

9/26/1994

 

27,144

 

12/16/1997

 

 

 

No

11050

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

47,028

 

6/21/2000

 

44,249

 

5/7/2003

 

 

 

No

11051

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

47,029

 

6/21/2000

 

44,248

 

5/7/2003

 

 

 

No

8458

 

NY & CO. AND RECTANGULAR DESIGN

 

25

 

Lernco, Inc.

 

47,030

 

6/21/2000

 

44,247

 

5/5/2003

 

 

 

No

 

10

--------------------------------------------------------------------------------

 

Country:

 

Lesotho

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

13016

 

LERNER

 

3, 25, 35

 

Lernco, Inc.

 

LS/M/04/00157

 

1/21/2004

 

LS/M/04/00157

 

7/19/2005

 

 

 

No

12696

 

NEW YORK & COMPANY

 

3, 25, 35

 

Lernco, Inc.

 

LS/M/04/00156

 

1/21/2004

 

LS/M/04/00156

 

7/19/2005

 

 

 

No

 

Country:

 

Macao

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3994

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

13.527-M

 

4/18/1994

 

13.527-M

 

4/12/1995

 

 

 

No

3993

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

13.526-M

 

4/18/1994

 

13.526-M

 

4/12/1995

 

 

 

No

 

Country:

 

Madagascar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12028

 

LERNER

 

3, 25, 35

 

Lernco, Inc.

 

2004/0058

 

2/13/2004

 

6,210

 

1/3/2005

 

 

 

No

12029

 

NEW YORK & COMPANY

 

3, 25, 35

 

Lernco, Inc.

 

2004/0059

 

2/13/2004

 

6,209

 

1/3/2005

 

 

 

No

 

Country:

 

Malaysia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7008

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

97/18386

 

12/1/1997

 

97018386

 

3/30/2002

 

 

 

No

4009

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

94/07748

 

8/27/1994

 

94/07748

 

10/11/1996

 

 

 

No

3335

 

LERNER NEW YORK

 

3

 

Lernco, Inc.

 

97/09744

 

7/18/1997

 

 

 

 

 

 

 

No

8510

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000/05121

 

4/25/2000

 

 

 

 

 

 

 

No

8511

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000/05122

 

4/25/2000

 

 

 

 

 

 

 

No

8512

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2000/05123

 

4/25/2000

 

 

 

 

 

 

 

No

 

Country:

 

Mauritius

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2324

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

6/19/1986

 

A/27 No. 112

 

10/30/1986

 

 

 

No

10756

 

NY & CO AND DESIGN

 

3, 16, 25

 

Lernco, Inc.

 

 

 

4/6/2000

 

A/47 No. 235

 

2/25/2002

 

 

 

No

 

11

--------------------------------------------------------------------------------

 

Country:

 

Mexico

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14627

 

LERNER

 

35

 

Lernco, Inc.

 

790,485

 

6/23/2006

 

957,595

 

10/13/2006

 

 

 

No

14628

 

LERNER

 

25

 

Lernco, Inc.

 

790,486

 

6/23/2006

 

946,937

 

7/31/2006

 

 

 

No

14860

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

835,242

 

2/9/2007

 

976,631

 

3/14/2007

 

 

 

No

14859

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

835,240

 

2/9/2007

 

 

 

 

 

 

 

No

8145

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

419,339

 

4/4/2000

 

665,781

 

7/27/2000

 

 

 

No

8101

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

419,324

 

4/4/2000

 

658,030

 

5/31/2000

 

 

 

No

11503

 

NY & CO NEW YORK & COMPANY AND DESIGN

 

25

 

Lernco, Inc.

 

602,178

 

5/23/2003

 

 

 

 

 

 

 

No

11534

 

NY & CO NEW YORK & COMPANY AND DESIGN

 

3

 

Lernco, Inc.

 

604,054

 

6/5/2003

 

801,098

 

7/23/2003

 

 

 

No

 

Country:

 

Monaco

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4562

 

LERNER NEW YORK

 

25,35

 

Lernco, Inc.

 

15,598

 

7/13/1994

 

R94-15547

 

9/15/1994

 

 

 

No

8204

 

NY & CO AND DESIGN

 

3, 16, 25

 

Lernco, Inc.

 

21707

 

4/25/2000

 

00.21473

 

6/20/2000

 

 

 

No

 

Country:

 

Mongolia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12001

 

LERNER

 

3, 25, 35

 

Lernco, Inc.

 

4,922

 

1/16/2004

 

4,557

 

1/16/2004

 

 

 

No

12002

 

NEW YORK & COMPANY

 

3, 25, 35

 

Lernco, Inc.

 

4,923

 

1/16/2004

 

4,870

 

1/16/2004

 

 

 

No

 

Country:

 

Morocco

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4509

 

LERNER NEW YORK

 

25,42

 

Lernco, Inc.

 

 

 

7/25/1994

 

54,393

 

7/25/1994

 

 

 

No

14800

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7936

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

72,818

 

3/20/2000

 

72,818

 

6/28/2000

 

 

 

No

 

Country:

 

Nepal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

5444

 

LERNER NEW YORK

 

 

 

Lernco, Inc.

 

 

 

 

 

11520/052

 

4/11/1996

 

 

 

No

5443

 

LERNER NEW YORK

 

 

 

Lernco, Inc.

 

 

 

 

 

11519/052

 

4/11/1996

 

 

 

No

5442

 

LERNER NEW YORK

 

 

 

Lernco, Inc.

 

 

 

 

 

11518/052

 

4/11/1996

 

 

 

No

1287

 

LERNER NEW YORK

 

 

 

Lernco, Inc.

 

 

 

 

 

11377/052

 

2/16/1996

 

 

 

No

9090

 

NY AND CO.

 

25

 

Lernco, Inc.

 

 

 

 

 

15414/057

 

6/15/2000

 

 

 

No

 

12

--------------------------------------------------------------------------------

 

Country:

 

New Zealand

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4608

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

238,130

 

6/21/1994

 

238,130

 

4/15/1997

 

 

 

No

4609

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

238,131

 

6/21/1994

 

238,131

 

4/15/1997

 

 

 

No

8053

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

610,336

 

3/14/2000

 

610,336

 

9/14/2000

 

 

 

No

8054

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

610,337

 

3/14/2000

 

610,337

 

9/14/2000

 

 

 

No

8055

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

610,338

 

3/14/2000

 

610,338

 

9/14/2000

 

 

 

No

 

Country:

 

Nicaragua

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4676

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

10/3/1994

 

27,890

 

3/7/1995

 

 

 

No

4677

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

 

 

10/3/1994

 

28,498

 

5/4/1995

 

 

 

No

8198

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000/01852

 

4/27/2000

 

51,053

 

9/11/2001

 

 

 

No

8203

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

2000/01853

 

4/27/2000

 

51,052

 

9/11/2001

 

 

 

No

8201

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000/01851

 

4/27/2000

 

51,054

 

9/11/2001

 

 

 

No

 

Country:

 

Norway

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2327

 

LERNER

 

25,42

 

Lernco, Inc.

 

 

 

4/11/1986

 

129,602

 

7/23/1987

 

 

 

No

14801

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8139

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

200003114

 

3/15/2000

 

206,761

 

2/1/2001

 

 

 

No

 

Country:

 

Oman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8268

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

22,476

 

5/15/2000

 

22,476

 

6/12/2004

 

 

 

No

8271

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

22,479

 

5/15/2000

 

22,479

 

6/12/2004

 

 

 

No

8270

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

22,478

 

5/15/2000

 

22,478

 

6/12/2004

 

 

 

No

8269

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

22,477

 

5/15/2000

 

22,477

 

8/1/2004

 

 

 

No

 

Country:

 

Pakistan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8138

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

161,735

 

3/21/2000

 

 

 

 

 

 

 

No

12469

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

201,229

 

9/21/2004

 

 

 

 

 

 

 

No

8133

 

NY & CO AND DESIGN

 

16

 

Lernco, Inc.

 

162,207

 

4/13/2000

 

162,207

 

12/28/2006

 

 

 

No

8137

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

161,736

 

3/21/2000

 

 

 

 

 

 

 

No

 

13

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

Panama

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2328

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

3/10/1987

 

43,689

 

11/24/1987

 

 

 

No

2331

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

3/11/1987

 

43,695

 

11/24/1987

 

 

 

No

2330

 

LERNER

 

18

 

Lernco, Inc.

 

 

 

3/10/1987

 

43,691

 

11/24/1987

 

 

 

No

2329

 

LERNER

 

14

 

Lernco, Inc.

 

 

 

3/10/1987

 

43,690

 

11/24/1987

 

 

 

No

8880

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

109,369

 

8/11/2000

 

109,369

 

10/15/2001

 

 

 

No

8881

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

109,370

 

8/11/2000

 

109,370

 

3/22/2005

 

 

 

No

8882

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

109,371

 

8/11/2000

 

109,371

 

10/15/2001

 

 

 

No

 

Country:

 

Paraguay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2339

 

LERNER

 

35

 

Lernco, Inc.

 

 

 

6/19/1986

 

292,153

 

10/28/1986

 

 

 

No

2340

 

LERNER

 

25-

 

Lernco, Inc.

 

 

 

6/19/1986

 

292,154

 

10/28/1986

 

 

 

No

8212

 

NY & CO and Design

 

25

 

Lernco, Inc.

 

8506-2000

 

4/13/2000

 

239,104

 

9/10/2001

 

 

 

No

8211

 

NY & CO and Design

 

3

 

Lernco, Inc.

 

8507-2000

 

4/13/2000

 

239,105

 

9/10/2001

 

 

 

No

8213

 

NY & CO and Design

 

42

 

Lernco, Inc.

 

8508-2000

 

4/13/2000

 

239,106

 

9/10/2001

 

 

 

No

 

Country:

 

Peru

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

1076

 

LERNER NEW YORK

 

39

 

Lernco, Inc.

 

250,581

 

9/13/1994

 

003,318

 

1/18/1995

 

 

 

No

4381

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

247,082

 

7/19/1994

 

11,223

 

11/3/1994

 

 

 

No

10143

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

136,777

 

10/22/2001

 

28,269

 

1/16/2002

 

 

 

No.

14873

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

310,827

 

4/4/2007

 

 

 

 

 

 

 

No

14874

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

310,828

 

4/4/2007

 

 

 

 

 

 

 

No

8169

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

105,816

 

5/9/2000

 

66,068

 

9/8/2000

 

 

 

No

8205

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

106505-2000

 

5/18/2000

 

78,796

 

3/11/2002

 

 

 

No

 

Country:

 

Philippines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

12607

 

LERNER

 

18

 

Lernco, Inc.

 

4-2004-010623

 

11/9/2004

 

 

 

 

 

 

 

No

12788

 

LERNER

 

25

 

Lernco, Inc.

 

4-2005-000322

 

1/11/2005

 

 

 

 

 

 

 

No

12789

 

LERNER

 

42

 

Lernco, Inc.

 

4-2005-000323

 

1/11/2005

 

 

 

 

 

 

 

No

12620

 

LERNER

 

14

 

Lernco, Inc.

 

4-2005-000321

 

1/11/2005

 

 

 

 

 

 

 

No

14885

 

NEW YORK & COMPANY

 

3, 14, 18, 25, 35

 

Lernco, Inc.

 

4-2007-000374

 

1/11/2007

 

 

 

 

 

 

 

No

14483

 

NY & CO AND DESIGN

 

3,35

 

Lernco, Inc.

 

4-2006-005756

 

5/31/2006

 

 

 

 

 

 

 

No

14593

 

NY & CO AND DESIGN

 

3,42

 

Lernco, Inc.

 

4-2006-005756

 

5/31/2006

 

 

 

 

 

 

 

No

8140

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

4-2000-002256

 

3/22/2000

 

4-2000-002256

 

4/28/2006

 

 

 

No

 

14

--------------------------------------------------------------------------------

 

Country:

 

Poland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4706

 

LERNER NEW YORK

 

25,39

 

Lernco, Inc.

 

 

 

7/29/1994

 

98,228

 

7/29/1994

 

 

 

No

14802

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8253

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

Z-216047

 

3/29/2000

 

149,292

 

12/15/2003

 

 

 

No

 

Country:

 

Portugal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2338

 

LERNER

 

25

 

Lernco, Inc.

 

234,715

 

5/5/1986

 

234,715

 

10/1/1991

 

 

 

No

2337

 

LERNER

 

42

 

Lernco, Inc.

 

234,716

 

5/5/1986

 

234,716

 

12/3/1991

 

 

 

No

14803

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

14910

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

N/28945

 

5/21/2007

 

 

 

 

 

 

 

No

14911

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

N/28944

 

5/21/2007

 

 

 

 

 

 

 

No

7996

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

344,857

 

3/17/2000

 

344,857

 

3/22/2001

 

 

 

No

 

Country:

 

Puerto Rico

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14529

 

LERNER

 

14

 

Lernco, Inc.

 

69,015

 

6/19/2006

 

 

 

 

 

 

 

No

14526

 

LERNER

 

16

 

Lernco, Inc.

 

69,017

 

6/19/2006

 

 

 

 

 

 

 

No

14525

 

LERNER

 

18

 

Lernco, Inc.

 

69,018

 

6/19/2006

 

 

 

 

 

 

 

No

14530

 

LERNER

 

25

 

Lernco, Inc.

 

69,019

 

6/19/2006

 

 

 

 

 

 

 

No

2335

 

LERNER

 

14

 

Lernco, Inc.

 

 

 

7/24/1986

 

27,285

 

12/23/1986

 

 

 

No

5189

 

LERNER

 

14, 18, 25

 

Lernco, Inc.

 

 

 

5/15/1990

 

7,507

 

3/10/1987

 

 

 

No

2336

 

LERNER

 

16

 

Lernco, Inc.

 

 

 

7/24/1986

 

27,286

 

12/23/1986

 

 

 

No

2334

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

8/28/1981

 

23,928-A

 

12/10/1981

 

 

 

No

11632

 

LERNER

 

35

 

Lernco, Inc.

 

 

 

6/24/2003

 

59,906

 

10/27/2004

 

 

 

No

10604

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

 

 

7,158

 

4/15/1980

 

 

 

No

10330

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

 

 

7,159

 

7/10/1979

 

 

 

No

11628

 

LERNER NEW YORK

 

3

 

Lernco, Inc.

 

 

 

6/24/2003

 

59,901

 

10/27/2004

 

 

 

No

11630

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

 

 

6/24/2003

 

59,902

 

10/27/2004

 

 

 

No

11631

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

 

 

6/24/2003

 

59,905

 

10/27/2004

 

 

 

No

11697

 

LERNER NY

 

3

 

Lernco, Inc.

 

 

 

8/29/2003

 

 

 

 

 

 

 

No

11696

 

LERNER NY

 

35

 

Lernco, Inc.

 

 

 

8/29/2003

 

60,275

 

10/27/2004

 

 

 

No

11695

 

LERNER NY

 

25

 

Lernco, Inc.

 

 

 

8/29/2003

 

60,274

 

10/27/2004

 

 

 

No

11490

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

 

 

5/8/2003

 

59,655

 

10/28/2004

 

 

 

No

11489

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

 

 

5/8/2003

 

59,656

 

10/27/2004

 

 

 

No

11488

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

 

 

5/8/2003

 

59,564

 

10/27/2004

 

 

 

No

 

15

--------------------------------------------------------------------------------

 

Country:

 

Qatar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14866

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

43,198

 

2/12/2007

 

 

 

 

 

 

 

No

14865

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

43,197

 

2/12/2007

 

 

 

 

 

 

 

No

8217

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

22,572

 

4/1/2000

 

 

 

 

 

 

 

No

8219

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

22,571

 

4/1/2000

 

 

 

 

 

 

 

No

8218

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

22,570

 

4/1/2000

 

 

 

 

 

 

 

No

 

Country:

 

Romania

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3275

 

LERNER NEW YORK

 

25, 42

 

Lernco, Inc.

 

32,461

 

8/31/1994

 

24,183

 

8/31/1994

 

 

 

No

14804

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8369

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

M 2000 01204

 

3/14/2000

 

42,317

 

3/14/2000

 

 

 

No

 

Country:

 

Russian Federation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4070

 

LERNER NEW YORK

 

3, 14, 18, 25, 42

 

Lernco, Inc.

 

94,019,044

 

6/1/1994

 

134,936

 

11/24/1995

 

 

 

No

14805

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8105

 

NY & CO AND DESIGN

 

3, 25, 42

 

Lernco, Inc.

 

2000705692

 

3/15/2000

 

217,209

 

7/17/2002

 

 

 

No

 

Country:

 

Saudi Arabia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4580

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

28,302

 

2/1/1995

 

364/31

 

12/24/1995

 

 

 

No

4579

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

26,708

 

10/8/1994

 

341/66

 

5/29/1995

 

 

 

No

5009

 

LERNER NEW YORK

 

39

 

Lernco, Inc.

 

28,290

 

2/1/1995

 

364/30

 

12/24/1995

 

 

 

No

14928

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

119,240

 

7/4/2007

 

 

 

 

 

 

 

No

14929

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

119,241

 

7/4/2007

 

 

 

 

 

 

 

No

14927

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

119,239

 

7/4/2007

 

 

 

 

 

 

 

No

14930

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

119,242

 

7/4/2007

 

 

 

 

 

 

 

No

8367

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

64,048

 

4/26/2000

 

742/33

 

8/25/2004

 

 

 

No

8368

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

64,049

 

4/26/2000

 

742/34

 

8/25/2004

 

 

 

No

8366

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

64,157

 

5/1/2000

 

572/64

 

5/29/2001

 

 

 

No

 

16

--------------------------------------------------------------------------------

 

Country:

 

Serbia and Montenegro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2352

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

5/14/1986

 

32063-Z-368/86

 

9/5/1988

 

 

 

No

14806

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8042

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

Z-358/2000

 

4/14/2000

 

46,538

 

12/1/2003

 

 

 

No

 

Country:

 

Singapore

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3587

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

10330/96

 

9/26/1996

 

T96/10330G

 

9/26/1996

 

 

 

No

6620

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

T99/00470I

 

1/15/1999

 

T99/00470I

 

1/15/1999

 

 

 

No

3568

 

LERNER NEW YORK AND LADY DESIGN

 

42

 

Lernco, Inc.

 

448/97

 

1/15/1997

 

T97/00448E

 

1/15/1997

 

 

 

No

14807

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8005

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

T00/04986A

 

3/28/2000

 

T00/04986A

 

3/28/2000

 

 

 

No

8006

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

T00/04988H

 

3/28/2000

 

T00/04988H

 

2/13/2003

 

 

 

No

8004

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

T00/04987Z

 

3/28/2000

 

T00/04987Z

 

10/28/2002

 

 

 

No

 

Country:

 

Slovak Republic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14808

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8236

 

NY & CO AND DESIGN

 

3, 25, 35, 39

 

Lernco, Inc.

 

POZ 1318-2000

 

5/2/2000

 

196,141

 

7/16/2001

 

 

 

No

 

Country:

 

South Africa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8134

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000/04509

 

3/14/2000

 

2000/04509

 

2/18/2005

 

 

 

No

8136

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2000/04511

 

3/14/2000

 

2000/04511

 

2/18/2005

 

 

 

No

8135

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000/04510

 

3/14/2000

 

2000/04510

 

2/18/2005

 

 

 

No

 

Country:

 

South Korea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2320

 

LERNER

 

36

 

Lernco, Inc.

 

86-734

 

5/14/1986

 

7,100

 

6/10/1987

 

 

 

No

2321

 

LERNER

 

45

 

Lernco, Inc.

 

86-8748

 

5/14/1986

 

143,701

 

7/30/1987

 

 

 

No

3567

 

LERNER NEW YORK

 

35, 36, 44, 45

 

Lernco, Inc.

 

93-2091

 

4/20/1993

 

32,539

 

7/29/1996

 

 

 

No

14809

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7975

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

2000-1324

 

3/21/2000

 

5,471

 

5/28/2002

 

 

 

No

 

17

--------------------------------------------------------------------------------

 

Country:

 

Spain

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2312

 

LERNER

 

42

 

Lernco, Inc.

 

1,188,761

 

4/7/1987

 

1,188,761

 

10/2/1989

 

 

 

No

4431

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

1,910,655

 

6/27/1994

 

1,910,655

 

3/5/1995

 

 

 

No

14810

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7995

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2,302,983

 

3/24/2000

 

2,302,983

 

2/5/2001

 

 

 

No

7991

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2,302,982

 

3/24/2000

 

2,302,982

 

2/5/2001

 

 

 

No

8124

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2,302,984

 

3/24/2000

 

2,302,984

 

4/20/2001

 

 

 

No

 

Country:

 

Sri Lanka

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2323

 

LERNER

 

42

 

Lernco, Inc.

 

51,353

 

5/14/1986

 

51,353

 

9/10/1990

 

 

 

No

2322

 

LERNER

 

25

 

Lernco, Inc.

 

51,351

 

5/14/1986

 

51,351

 

3/19/1992

 

 

 

No

14823

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

137,090

 

1/12/2007

 

 

 

 

 

 

 

No

14824

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

137,091

 

1/12/2007

 

 

 

 

 

 

 

No

8044

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

96,998

 

3/23/2000

 

96,998

 

9/14/2004

 

 

 

No

8043

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

96,999

 

3/23/2000

 

96,999

 

4/28/2006

 

 

 

No

8045

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

96,996

 

3/23/2000

 

 

 

 

 

 

 

No

 

Country:

 

Sweden

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4468

 

LERNER NEW YORK

 

25, 35, 39

 

Lernco, Inc.

 

94-06793

 

6/29/1994

 

302,523

 

6/2/1995

 

 

 

No

14811

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8028

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

00-02356

 

3/23/2000

 

348,299

 

8/31/2001

 

 

 

No

 

Country:

 

Switzerland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2304

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

6/4/1986

 

P348,915

 

11/21/1986

 

 

 

No

3898

 

LERNER NEW YORK

 

35, 36, 39, 40, 41, 42

 

Lernco, Inc.

 

5319-1993.9

 

4/1/1993

 

409,696

 

5/24/1994

 

 

 

No

14812

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8214

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

02987/2000

 

3/14/2000

 

477,497

 

10/26/2000

 

 

 

No

 

18

--------------------------------------------------------------------------------

 

Country:

 

Taiwan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

1753

 

LERNER

 

25

 

Lernco, Inc.

 

85053969

 

10/23/1996

 

774,403

 

9/1/1997

 

 

 

No

1285

 

LERNER

 

18

 

Lernco, Inc.

 

85053968

 

10/23/1996

 

783,341

 

11/1/1997

 

 

 

No

2344

 

LERNER

 

5

 

Lernco, Inc.

 

78,021,889

 

 

 

492,681

 

8/1/1990

 

 

 

No

7883

 

LERNER

 

3

 

Lernco, Inc.

 

89007339

 

2/14/2000

 

942,268

 

6/1/2001

 

 

 

No

5295

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

84065884

 

12/30/1995

 

91,398

 

6/1/1997

 

 

 

No

14379

 

NEW YORK & COMPANY

 

3, 35

 

Lernco, Inc.

 

95011196

 

3/9/2006

 

 

 

 

 

 

 

No

14821

 

NEW YORK & COMPANY

 

3, 14, 18, 25, 35

 

Lernco, Inc.

 

96001392

 

1/10/2007

 

 

 

 

 

 

 

No

14909

 

NEW YORK & COMPANY

 

3, 35

 

Lernco, Inc.

 

 

 

3/9/2006

 

 

 

 

 

 

 

No

8117

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

89016388

 

3/27/2000

 

1,037,822

 

3/16/2003

 

 

 

No

8116

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

89016385

 

3/27/2000

 

150,290

 

10/16/2001

 

 

 

No

8115

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

89016393

 

3/27/2000

 

991,763

 

4/1/2002

 

 

 

No

 

Country:

 

Tangier

 

Zone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2408

 

LERNER NEW YORK

 

25,42

 

Lernco, Inc.

 

 

 

8/18/1994

 

9,947

 

10/20/1994

 

 

 

No

 

Country:

 

Thailand

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2341

 

LERNER

 

25

 

Lernco, Inc.

 

309,914

 

6/13/1986

 

46,404

 

12/30/1986

 

 

 

No

14833

 

NEW YORK & COMPANY

 

25

 

Lernco, Inc.

 

651,561

 

1/25/2007

 

 

 

 

 

 

 

No

14832

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

651,562

 

1/25/2007

 

 

 

 

 

 

 

No

8111

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

415,518

 

3/28/2000

 

148,214

 

11/22/2001

 

 

 

No

 

Country:

 

Turkey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2342

 

LERNER

 

25

 

Lernco, Inc.

 

 

 

6/15/1987

 

100,004

 

6/15/1987

 

 

 

No

12104

 

LERNER

 

35

 

Lernco, Inc.

 

2004/01334

 

1/21/2004

 

2004/01334

 

1/21/2004

 

 

 

No

12090

 

NEW YORK & COMPANY

 

25,35

 

Lernco, Inc.

 

2004/01330

 

1/21/2004

 

2004/01330

 

1/21/2004

 

 

 

No

 

19

--------------------------------------------------------------------------------

 

Country:

 

Ukraine

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4491

 

LERNER NEW YORK

 

25, 42

 

Lernco, Inc.

 

94083022/T

 

8/23/1994

 

12,102

 

6/7/1999

 

 

 

No

14813

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8247

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

2000041478

 

4/11/2000

 

26,696

 

8/15/2002

 

 

 

No

 

Country:

 

United Arab Emirates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14938

 

NEW YORK & COMPANY

 

35

 

Lernco, Inc.

 

97,122

 

7/5/2007

 

 

 

 

 

 

 

No

14935

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

97,119

 

7/5/2007

 

 

 

 

 

 

 

No

14936

 

NEW YORK & COMPANY

 

18

 

Lernco, Inc.

 

97,120

 

7/5/2007

 

 

 

 

 

 

 

No

8501

 

NY & CO AND DESIGN

 

42

 

Lernco, Inc.

 

36,973

 

6/18/2000

 

28,862

 

10/15/2001

 

 

 

No

8502

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

36,971

 

6/18/2000

 

28,860

 

10/15/2001

 

 

 

No

8503

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

36,972

 

6/18/2000

 

28,861

 

10/15/2001

 

 

 

No

 

Country:

 

United Kingdom

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3913

 

LERNER

 

25

 

Lernco, Inc.

 

1,568,311

 

10/31/1994

 

1,568,311

 

2/16/1996

 

 

 

No

3914

 

LERNER

 

42

 

Lernco, Inc.

 

1,568,723

 

10/31/1994

 

1,568,723

 

12/29/1995

 

 

 

No

1812

 

LERNER

 

16

 

Lernco, Inc.

 

2,025,502

 

6/29/1995

 

2,025,502

 

1/3/1997

 

 

 

No

14814

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

7907

 

NY & CO AND DESIGN

 

3, 25

 

Lernco, Inc.

 

2,225,601

 

3/13/2000

 

2,225,601

 

8/25/2000

 

 

 

No

7906

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

2,225,577

 

3/13/2000

 

2,225,577

 

7/28/2001

 

 

 

No

 

Country:

 

United States

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14867

 

LERNER

 

35

 

Lernco, Inc.

 

77/152,566

 

4/10/2007

 

 

 

 

 

 

 

Yes

2349

 

LERNER

 

14, 18, 25

 

Lernco, Inc.

 

608,444

 

7/8/1986

 

1,431,895

 

3/10/1987

 

 

 

No

2350

 

LERNER

 

42

 

Lernco, Inc.

 

156,600

 

1/26/1978

 

1,122,084

 

7/10/1979

 

 

 

No

2756

 

LERNER AND DESIGN

 

42

 

Lernco, Inc.

 

193,271

 

11/14/1978

 

1,133,390

 

4/15/1980

 

 

 

No

6206

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

474,151

 

4/24/1998

 

2,260,860

 

7/13/1999

 

 

 

No

1539

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

703,353

 

7/19/1995

 

1,987,113

 

7/16/1996

 

 

 

No

14893

 

LERNER WOMAN

 

18, 25, 35

 

Lernco, Inc.

 

77/187,934

 

5/23/2007

 

 

 

 

 

 

 

Yes

8337

 

NEW YORK & COMPANY

 

18, 25, 36

 

Lernco, Inc.

 

76/068,009

 

6/12/2000

 

2,629,986

 

10/8/2002

 

 

 

Yes

11925

 

NEW YORK & COMPANY

 

3

 

Lernco, Inc.

 

78/349,358

 

1/8/2004

 

 

 

 

 

 

 

Yes

11936

 

NEW YORK & COMPANY

 

9, 14, 18, 20, 25, 26

 

Lernco, Inc.

 

78/349,339

 

1/8/2004

 

3,026,644

 

12/13/2005

 

 

 

No

 

20

--------------------------------------------------------------------------------

 

14680

 

NEW YORK & COMPANY REWARDS CLUB

 

35

 

Lernco, Inc.

 

77/001,769

 

9/18/2006

 

 

 

 

 

 

 

Yes

12230

 

NY & C AND DESIGN

 

18,25

 

Lernco, Inc.

 

78/402,450

 

4/15/2004

 

 

 

 

 

 

 

No

13267

 

NY & C PLATINUM

 

25

 

Lernco, Inc.

 

78/631,404

 

5/17/2005

 

 

 

 

 

 

 

Yes

14900

 

NY & C PLATINUM AND RECTANGLE DESIGN

 

18

 

Lernco, Inc.

 

77/181,232

 

5/15/2007

 

 

 

 

 

 

 

Yes

14388

 

NY POCKET STITCHING DESIGN

 

25

 

Lernco,Inc.

 

78/847,002

 

3/27/2006

 

 

 

 

 

 

 

No

 

Country:

 

Uruguay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

2351

 

LERNER

 

25,42

 

Lernco, Inc.

 

 

 

5/20/1986

 

297,612

 

10/13/1987

 

 

 

No

7956

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

321,188

 

3/14/2000

 

321,188

 

10/10/2000

 

 

 

No

 

Country:

 

Venezuela

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

4353

 

LERNER NEW YORK

 

42

 

Lernco, Inc.

 

7,936-94

 

6/3/1994

 

 

 

 

 

 

 

No

4352

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

1994-007935

 

6/16/1994

 

P-231269

 

9/10/1999

 

 

 

No

8001

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

2000-001738

 

2/7/2000

 

 

 

 

 

 

 

No

8355

 

NY & CO AND DESIGN

 

 

 

Lernco, Inc.

 

2000-001737

 

2/7/2000

 

 

 

 

 

 

 

No

8002

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

2000-001739

 

2/7/2000

 

 

 

 

 

 

 

No

 

Country:

 

Vietnam

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

3569

 

LERNER NEW YORK

 

3, 14, 18, 25, 42

 

Lernco, Inc.

 

12,936

 

4/24/1993

 

10,850

 

1/24/1994

 

 

 

No

14815

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

8645

 

NY & CO AND DESIGN

 

3, 25, 35

 

Lernco, Inc.

 

45,632

 

3/14/2000

 

37,733

 

7/11/2001

 

 

 

No

 

Country:

 

Virgin Islands (US)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7368

 

LERNER

 

42

 

Lernco, Inc.

 

 

 

 

 

6,783

 

4/2/1996

 

 

 

No

2761

 

LERNER

 

14, 18, 25

 

Lernco, Inc.

 

 

 

4/2/1996

 

6,379

 

4/2/1996

 

 

 

No

10732

 

LERNER AND DESIGN

 

42

 

Lernco, Inc.

 

 

 

 

 

6,784

 

3/17/1986

 

 

 

No

 

21

--------------------------------------------------------------------------------

 

Country:

 

West Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

7154

 

LERNER NEW YORK

 

35

 

Lernco, Inc.

 

5,510

 

8/30/1997

 

5,510

 

9/11/2001

 

 

 

No

7153

 

LERNER NEW YORK

 

25

 

Lernco, Inc.

 

5,509

 

8/30/1997

 

5,509

 

9/11/2001

 

 

 

No

8725

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

8,057

 

4/5/2000

 

8,057

 

12/1/2004

 

 

 

No

8723

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

8,056

 

4/5/2000

 

8,056

 

12/1/2004

 

 

 

No

8724

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

8,058

 

4/5/2000

 

8,058

 

12/1/2004

 

 

 

No

 

Country:

 

WIPO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14782

 

NEW YORK & COMPANY

 

3, 9, 14, 18, 20, 25, 26, 35, 36

 

Lernco, Inc.

 

926,844

 

1/3/2007

 

926,844

 

7/19/2007

 

 

 

No

 

Country:

 

Zimbabwe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

8207

 

NY & CO AND DESIGN

 

25

 

Lernco, Inc.

 

376/2000

 

3/28/2000

 

376/2000

 

10/7/2002

 

 

 

No

7950

 

NY & CO AND DESIGN

 

3

 

Lernco, Inc.

 

375/2000

 

3/28/2000

 

375/2000

 

10/7/2002

 

 

 

No

8206

 

NY & CO AND DESIGN

 

35

 

Lernco, Inc.

 

377/2000

 

3/28/2000

 

377/2000

 

10/7/2002

 

 

 

No

 

22

--------------------------------------------------------------------------------

 

Trademarks

 

Country:

 

United States

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Allow. Dt

 

ITU

14906

 

JASCLUB

 

35

 

Jasmine Company, Inc.

 

77/193,913

 

5/31/2007

 

 

 

 

 

 

 

Yes

14753

 

JASMINESOLA

 

3

 

Jasmine Company, Inc.

 

77/025,204

 

10/19/2006

 

 

 

 

 

 

 

Yes

14078

 

JASMINESOLA

 

35

 

Jasmine Company, Inc.

 

78/543,879

 

1/7/2005

 

3,111,420

 

7/4/2006

 

 

 

No

14080

 

JASMINESOLA

 

35

 

Jasmine Company, Inc.

 

78/547,849

 

1/14/2005

 

 

 

 

 

 

 

Yes

14079

 

JASMINESOLA

 

14, 18, 25

 

Jasmine Company, Inc.

 

78/547,059

 

1/13/2005

 

3,156,359

 

10/17/2006

 

 

 

No

14752

 

JASMINESOLA AND DESIGN

 

3

 

Jasmine Company, Inc.

 

77/025,225

 

10/19/2006

 

 

 

 

 

 

 

Yes

 

1

--------------------------------------------------------------------------------

 

 

SPECIAL POWER OF ATTORNEY

 

STATE OF NEW YORK

)

 

) ss.:

COUNTY OF NEW YORK

)

 

KNOW ALL MEN BY THESE PRESENTS, that LERNCO, INC. (“Debtor”), having an office
at 450 West 33rd Street, New York, New York 10001 hereby appoints and
constitutes, severally, WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (“Secured
Party”), and each of its officers, its true and lawful attorney, with full power
of substitution and with full power and authority to perform the following acts
on behalf of Debtor:

 

1.     Execution and delivery of any and all agreements, documents, instrument
of assignment, or other papers which Secured Party, in its discretion, deems
necessary or advisable for the purpose of assigning, selling, or otherwise
disposing of all right, title, and interest of Debtor in and to any trademarks
and all registrations, recordings, reissues, extensions, and renewals thereof,
or for the purpose of recording, registering and filing of, or accomplishing any
other formality with respect to the foregoing.

 

2.     Execution and delivery of any and all documents, statements, certificates
or other papers which Secured Party, in its discretion, deems necessary or
advisable to further the purposes described in Subparagraph 1 hereof.

 

This Power of Attorney is made pursuant to the Amended and Restated Collateral
Assignment of Trademarks, dated of even date herewith, between Debtor and
Secured Party (the “Security Agreement”) and is subject to the terms and
provisions thereof. This Power of Attorney, being coupled with an interest, is
irrevocable until all “Obligations”, as such term is defined in the Security
Agreement, are paid in full and the Security Agreement is terminated in writing
by Secured Party.

 

Dated: August 22, 2007

LERNCO, INC.

 

 

 

By:

/s/ Ronald W. Ristau

 

 

 

 

 

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

) ss.:

COUNTY OF NEW YORK

)

 

On this 22 day of August 2007, before me personally came Ronald Ristau, to me
known, who being duly sworn, did depose and say, that he is the President of
LERNCO, INC., the corporation described in and which executed the foregoing
instrument; and that he signed his name thereto by order of the Board of
Directors of said corporation.

 

 

/s/ Doris M. Arroyo

 

Notary Public

 

DORIS M. ARROYO

 

Notary Public, State of New York

 

No. 41-4876603

 

Qualified in Queens County

 

Cert. Filed in New Yolk County

 

Commission Expires December 15, 2010

 

--------------------------------------------------------------------------------
